IN THE COMMONWEALTH COURT OF PENNSYLVANIA


St. Mary's Knanaya Church, Inc.,       :
Reverend Father Chacko Punnoose,       :
Reji Philip, Jake Puthiamadathil,      :
Kuriakose M. Abraham, Renny            :
Eranackal, Tony Alummootil, and        :
Cherian Mathew                         :
                                       :
           v.                          :     No. 1782 C.D. 2016
                                       :
Father E.M. Unnikunju Abraham,         :
Joby Joseph, Stephen Mathew, John      :
Mathew, Thampi Pothen, Kutty           :
Kurien, Kenny Pothen, Tobin            :
Thomas, Abraham Cherian, and           :
North American Knanaya Diocese,        :
Inc.,                                  :
                   Appellants          :


                                    ORDER

            NOW, January 11, 2018, having considered appellants’ application for

reargument and appellees’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge